Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 1 of 20 PageID: 1052




NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
PAULA A. JANKOWSKI,                  :  Case No. 3:19-CV-16424 (BRM)
                                     :
                                     :
                  Plaintiff,         :
                                     :
            v.                       :
                                     :        OPINION
COMMISSIONER OF SOCIAL              :
SECURITY,                           :
                                     :
                  Defendant.         :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

         Before the Court is Paula A. Jankowski’s (“Jankowski”) appeal from the final decision of

the Commissioner of Social Security (“Commissioner”), 1 denying her application for Social

Security Disability Benefits. Having reviewed the administrative record and the submissions

filed in connection with the appeal pursuant to Local Civil Rule 9.1, and having declined to hold

oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below

and for good cause shown, the Court AFFIRMS the decision of the ALJ.

    I.      BACKGROUND

            A. Procedural History

         Jankowski filed an application for supplemental security income on October 22, 2015,

alleging a disability that began January 5, 2012. (ALJ Hearing Decision, Tr. 12.) She later

requested that the alleged onset date be amended to August 1, 2014. (Tr. 173.) Her claim was
1
 Upon the Appeals Council’s Order denying Jankowski’s request for a review of the decision of
Administrative Law Judge Sharon Allard (“ALJ”), the ALJ’s decision became the final decision
of the Commissioner.


                                                                                               1
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 2 of 20 PageID: 1053




denied on February 16, 2016, because the medical evidence was not sufficient for the evaluation

of the severity of her impairments before December 31, 2014, when her insurance coverage ran

out. (Notice of Disapproved Claim, Tr. 93-97.) Jankowski filed a timely request for

reconsideration on April 8, 2016. (Notice of Request for Reconsideration, Tr. 98.) Upon

reconsideration, the claim was again denied on April 30, 2016. (Notice of Reconsideration, Tr.

99-101.) On May 20, 2016, Jankowski filed a written request for a hearing. (Request for Hearing,

Tr. 102-03.) That hearing was held April 4, 2018, in Newark, New Jersey before the Hon. Sharon

Allard. (Hr. Trans., Tr. 27-69.) Jankowski testified at that hearing. (Id.) Also testifying was Mary

Vasishth, an impartial vocational expert. (Id.) On July 27, 2018, Administrative Law Judge

Allard issued a decision concluding Jankowski “has not been under a disability within the

meaning of the Social Security Act from January 5, 2012 through the date last insured.” (Tr. 13.)

As such, Jankowski was not entitled to disability insurance or SSDI benefits.

       On October 1, 2018, Jankowski timely filed a Request for Review of the ALJ’s decision

to the Appeals Council. (Frankel Letter, Tr. 7-8.) On June 3, 2019, the Appeals Council denied

Jankowski’s Request for Review, thereby becoming the final agency decision. (Notice of

Appeals Council Action, Tr. at 1-6.) Having exhausted her administrative remedies, Jankowski

filed an appeal with this Court on August 7, 2019. (Compl. (ECF No. 1).) This Court has

jurisdiction pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

           B. Factual Background

       Jankowski was 47 years old on the date of her application, qualifying her as a “younger

person” pursuant to the Commissioner’s Regulations. (Tr. 20 (citing 20 C.F.R. § 404.1563).)

Jankowski has at least a high school education and prior work experience as a medical billing,

administrative/billing clerk, medical code biller, and claim examiner. (Tr. 20.) She has not



                                                                                                  2
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 3 of 20 PageID: 1054




engaged in substantial gainful activity since her original alleged onset date of January 5, 2012

through her date of last insured of December 31, 2014. (Tr. 14.) She lives with her 75-year-old

parents and her 25-year-old nephew. (Hr. Trans., Tr. 37.)

         Through the date last insured, Jankowski “had the following severe impairments:

affective disorders, major depressive disorder, and generalized anxiety disorder.” (Tr. 15.)

Jankowski also had the following nonsevere impairments: “anemia, obesity, status post gastric

bypass surgery and migraines.” (Tr. 15.)

   II.      STANDARD OF REVIEW

         On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive by a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

This Court must affirm an ALJ’s decision if it is supported by substantial evidence. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). To determine whether an ALJ’s decision is supported by substantial evidence,

this Court must review the evidence in its totality. Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984). However, this Court may not “weigh the evidence or substitute its conclusions for those

of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992) (citation omitted).



                                                                                               3
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 4 of 20 PageID: 1055




Accordingly, this Court may not set an ALJ’s decision aside, “even if [it] would have decided the

factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (citations

omitted).

   III.      THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

          Under the Social Security Act, the Social Security Administration is authorized to pay

Social Security Insurance to “disabled” persons. 42 U.S.C. §§ 423(d)(1)(A), 1382(a). A person is

“disabled” if “he is unable to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(A). A person is unable to engage in substantial gainful activity

when his physical or mental impairments are “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” 42 U.S.C.

§ 1382c(a)(3)(B).

          Regulations promulgated under the Social Security Act establish a five-step process for

determining whether a claimant is disabled. 20 C.F.R. § 404.1520(a); 20 C.F.R. § 416.920(a)(1).

First, the ALJ determines whether the claimant has shown that he or she is not currently engaged

in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b); see Bowen v. Yuckert, 482 U.S.

137, 146-47 n.5 (1987). If a claimant is presently engaged in any form of substantial gainful

activity, he or she is automatically denied disability benefits. See 20 C.F.R. § 404.1520(b); see

also Bowen, 482 U.S. at 140. Second, the ALJ determines whether the claimant has

demonstrated a “severe impairment” or “combination of impairments” that significantly limits

his physical or mental ability to do basic work activities. 20 C.F.R. §§ 404.1520(c),



                                                                                                4
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 5 of 20 PageID: 1056




416.920(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as “the abilities

and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1522(b). These activities include

physical functions such as “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying, or handling.” 20 C.F.R. § 404.1522(b)(1). A claimant who does not have a severe

impairment is not considered disabled. 20 C.F.R. § 404.1520(c); see also Plummer v. Apfel, 186

F.3d 422, 427-28 (3d Cir. 1999).

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1

(the “Impairment List”). See 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that

his or her impairments are equal in severity to, or meet those on the Impairment List, the

claimant has satisfied his or her burden of proof and is automatically entitled to benefits. See 20

C.F.R. §§ 404.1520(d), 416.920(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific

impairment is not listed, the ALJ will consider in his or her decision the impairment that most

closely satisfies those listed for purposes of deciding whether the impairment is medically

equivalent. See 20 C.F.R. § 404.1526(a). If there is more than one impairment, the ALJ then

must consider whether the combination of impairments is equal to any listed impairment. See 20

C.F.R. § 404.1526(b)(3). An impairment or combination of impairments is basically equivalent

to a listed impairment if there are medical findings equal in severity to all the criteria for the one

most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. See 20

C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f); see also Bowen, 482 U.S. at 141. Step four involves



                                                                                                    5
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 6 of 20 PageID: 1057




three sub-steps: (1) the ALJ must make specific findings of fact as to the claimant’s RFC; (2) the

ALJ must make findings of the physical and mental demands of the claimant’s past relevant

work; and (3) the ALJ must compare the RFC to the past relevant work to determine whether

claimant has the level of capability needed to perform the past relevant work. Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 120 (3d Cir. 2000) (citations omitted). When determining RFC, “[a]n

ALJ may reject a treating physician’s opinion outright only on the basis of contradictory medical

evidence, but may afford a treating physician’s opinion more or less weight depending upon the

extent to which supporting explanations are provided.” Hoyman v. Colvin, 606 F. App’x 678,

679-80 (3d Cir. 2015) (quoting Plummer, 186 F.3d at 429). Unsupported diagnoses are not

entitled to great weight. Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991). Moreover, an

administrative law judge must provide the reason for providing more or less weight to the

evidence. See Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

        The claimant is not disabled if his RFC allows him to perform his past relevant work. See

20 C.F.R. § 416.920(a)(4)(iv). However, if the claimant’s RFC prevents him from doing so, an

administrative law judge proceeds to the fifth and final step of the process. Id. The final step

requires the administrative law judge to “show [that] there are other jobs existing in significant

numbers in the national economy which the claimant can perform, consistent with her medical

impairments, age, education, past work experience, and [RFC].” Plummer, 186 F.3d at 428. In

doing so, “[t]he ALJ must analyze the cumulative effect of all the claimant’s impairments in

determining whether she is capable of performing work and is not disabled.” Id. (citation

omitted). Notably, an administrative law judge typically seeks the assistance of a vocational

expert at this final step. Id. (citation omitted).




                                                                                                6
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 7 of 20 PageID: 1058




          The claimant bears the burden of proof for steps one, two, and four. Sykes v. Apfel, 228

F.3d 259, 263 (3d Cir. 2000). Neither side bears the burden of proof for step three “[b]ecause

step three involves a conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen,

482 U.S. at 146-47 n.5). The Commissioner bears the proof burden for step five. See id. at 263.

    IV.      DECISION

          Jankowski appeals the ALJ’s determination at step two that her nonpsychiatric

impairments were nonsevere, an error Jankowski alleges means the ALJ also failed to include

any nonpsychiatric limitations in the determination of her RFC at step four. (Pl.’s Br. in Supp. of

App. (ECF No. 10) at 14 (citing POMS DI 24510.006).) Jankowski also finds error in the ALJ’s

failure to specifically consider her diagnosis of intestinal infections known as C.diff. 2 (Id.)

          The Commissioner counters that the diagnosis of C.diff is not enough without “evidence

of related functional loss.” (ECF No. 14 at 10 (citing Petition of Sullivan, 90 F.2d 826, 845 (3d

Cir. 1990); Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991) (stating that mere diagnosis in

insufficient to show that a condition results in functional limitations) (further citations omitted)).)

The Commissioner attributes the determination that Jankowski’s nonpsychiatric impairments

were nonsevere not to ALJ error but rather to Jankowski’s failure to meet her burden in steps two

and four to prove any disability. (Def.’s Br. in Opp. to App. (ECF No. 14) at 8-9.) To the extent

the ALJ failed to consider a diagnosis of C.diff, the Commissioner argues the evidence shows

that while Jankowski tested positive for C.diff in 2008, she had no symptoms or limitations

related to this condition during the relevant period, meaning from the updated alleged onset in

August 2014 through the date last insured of December 2014. (Def.’s Br. in Opp. to App. (ECF

No. 14) at 11.)
2
  According to the Centers for Disease Control and Prevention, C.diff, or Clostridioides difficile,
is a bacterium that causes diarrhea and colitis, which is an inflammation of the colon. See
https://www.cdc.gov/cdiff/what-is.html (last checked August 19, 2020).
                                                                                                     7
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 8 of 20 PageID: 1059




       The Court first focuses its attention on step two, the point at which the ALJ listed

Jankowski’s severe and nonsevere impairments. Jankowski makes two separate but related

arguments regarding step two. The Court will address them in turn.

           A. Step Two: C.diff

       Jankowski claims the ALJ erred by failing to consider her diagnosis of C.diff among her

nonpsychiatric impairments. The Court agrees, but considers this error harmless.

       The Regulations governing step two provide that “[i]f you do not have any impairment or

combination of impairments which significantly limits your physical or mental ability to do basic

work activities, [the Social Security Administration] will find that you do not have a severe

impairment and are, therefore, not disabled.” 20 C.F.R. §§ 404.1520(c), 416.920(c); see also

id. §§ 404.1522(a), 416.922(a) (“An impairment or combination of impairments is not severe if it

does not significantly limit your physical or mental ability to do basic work activities”). Basic

work activities include:

               (1) Physical functions such as walking, standing, sitting, lifting,
               pushing, pulling, reaching, carrying, or handling;
               (2) Capacities for seeing, hearing, and speaking;
               (3) Understanding, carrying out, and remembering simple
               instructions;
               (4) Use of judgment;
               (5) Responding appropriately to supervision, co-workers and usual
               work situations; and
               (6) Dealing with changes in a routine work setting.

Id. §§ 404.1522(b)(1), 416.922(b)(1).

       Jankowski has the burden of proving any impairments are “severe” at this step. McCrea

v. Comm’r, 370 F.3d 357, 360 (3d Cir. 2004). However, she “need only demonstrate something

beyond a slight abnormality or a combination of slight abnormalities which would have no more

than a minimal effect on an individual’s ability to work.” Id. (citation omitted); see Newell v.



                                                                                               8
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 9 of 20 PageID: 1060




Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003) (“If the evidence presented by the

claimant presents more than a ‘slight abnormality,’ the step-two requirement of ‘severe’ is met,

and the sequential evaluation process should continue.”). “The step-two inquiry is a de minimis

screening device to dispose of groundless claims.” Newell, 347 F.3d at 546. Therefore, “[i]f the

evidence presented by [Jankowski] presents more than a ‘slight abnormality,’ the step-two

requirement of ‘severe’ is met, and the sequential evaluation process should continue.” Id.

Reasonable doubts regarding severity should be resolved in favor of Jankowski. Id. at 547.

       However, “[a]lthough the threshold in step two may be low, the standard of review

remains the same.” Givens v. Comm’r of Soc. Sec., No. 13-5900, 2014 WL 3844810, at *4

(D.N.J. Aug. 4, 2014). The Commissioner’s determinations at step two, like one made at any

other step in the sequential analysis, “is to be upheld if supported by substantial

evidence.” Id. (quoting McCrea, 370 F.3d at 360). As such, even though a determination “at step

two should be reviewed with close scrutiny, it still must be affirmed if supported by substantial

evidence.” Id. “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987). This

Court cannot weigh the evidence or substitute its conclusions for those of the ALJ or

Commissioner. McCrea, 370 F.3d at 361. Accordingly, this Court may not set an ALJ’s decision

aside, “even if [it] would have decided the factual inquiry differently.” Hartranft, 181 F.3d at

360.

       The ALJ did not list Jankowski’s C.diff diagnosis as an impairment, either severe or

nonsevere. Social Security Administration’s Program Operations Manual System (POMS), the

publicly available operating instructions for processing Social Security claims to which

Jankowski relies on above, defines an alleged impairment is one “the claimant says he or she has



                                                                                               9
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 10 of 20 PageID: 1061




or is the description, in the claimant’s own words, of the disabling condition.” POMS TN 2 (06-

10). 3 POMS further defines a properly documented impairment as the product of

               sufficient case development, medical evaluation, and
               documentation procedures and for which the evidence shows: the
               probable duration of the impairment, the nature and limiting effects
               of the individual’s physical and mental impairments, and the
               claimant’s residual functional capacity to do work-related physical
               and mental activities in cases requiring consideration of vocational
               factors.

Id. Under the Regulations, a properly documented impairment must be analyzed in terms of its

impact on a claimant’s functional abilities. Suarez v. Astrue, 996 F. Supp. 2d 327, 332 (E.D. Pa.

2013) (citing SSR 02–01p, SSR 00–3p). There is no such analysis regarding Jankowski’s alleged

diagnosis of C.diff in the ALJ’s decision. Jankowski contends this is error and that remand is

therefore required.

       The Court agrees the ALJ erred in step two by failing to consider her diagnosis of C.diff.

However, remand is not necessary. The Court is guided in part by Suarez, where an ALJ’s failure

to discuss the claimant’s obesity was considered harmless error “because the evidence, including

medical records, application forms, and [claimant’s] testimony, would not support a conclusion

that her obesity—individually or in combination with her other impairments—rendered her

unable to work.” Suarez, 996 F. Supp. 2d at 332. In Suarez, the claimant’s only mention of

obesity was an examination for snoring, while the claimant did not testify at her hearing about

any affect this obesity had on the ability to work. Id. The Suarez Court further observed the


3
  The Third Circuit recognizes POMS as “the authorized means for issuing official Social
Security policy and operating instructions.” Edelman v. Comm’r of Soc. Sec., 83 F.3d 68, 71 n.2
(3d Cir. 1996) (citing POMS § AO 20002.001). While POMS’s “administrative interpretations
are not products of formal rulemaking, they nevertheless warrant respect.” Artz v. Barnhart, 330
F.3d 170, 176 (3d Cir. 2003) (quoting Washington State Dep’t of Soc. & Health Servs. v.
Guardianship Estate of Keffeler, 537 U.S. 371, 385–86, 123 S. Ct. 1017, 1026, 154 L. Ed. 2d
972 (2003) (citing Skidmore v. Swift & Co., 323 U.S. 134, 139–140, 65 S. Ct. 161, 89 L.Ed. 124
(1944)).
                                                                                              10
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 11 of 20 PageID: 1062




claimant on appeal did not point to any evidence in the record that would support claims that

obesity resulted in functional limitations, “either in the medical record or in her own

representations in the application forms or at the hearing.” Id. at 333.

       The factual posture of Suarez parallels this matter. In her brief, Jankowski cites only two

references in the medical record to document her C.diff diagnosis. The first is contained in the

records of her treating physician, Theodore Ende, D.O., who at an April 8, 2013 visit, diagnosed

Jankowski with “intestinal infection due to clostridium difficile,” though also noting that

Jankowski “had a neg c-diff on last test.” (Tr. 290.) The second relates to a March 11, 2013,

visit, at which Jankowski reported abdominal pain, but on examination had a soft, nontender

abdomen, with Ende again diagnosing “intestinal infection due to clostridium difficile.” (Tr.

290.) Both examinations occurred outside the relevant period, which spans from the amended

onset date of August 2014 to the December 2014 date of last insured.

       Jankowski did have three office visits with Ende during the relevant period, one in

November 2014 and two in December 2014. (Tr. 264-278.) Ende diagnosed “intestinal infection

due to clostridium difficile” during Jankowski’s November 2014 visit. (Tr. 278.) In the second

December visit, the diagnosis was unchanged, though Jankowski denied “abdominal pain,

nausea, . . . Change in stool consistence; Change in bowel habits. Losing control of bowels;

Constipation; Diarrhea.” (Tr. 266.) Ende did note in the first December 2014 visit that

Jankowski’s C.diff has been under the care of a gastroenterologist. (Tr. 274.) The medical record

is devoid of treatment reports from a gastroenterologist.

       At the hearing before the ALJ, Jankowski did not mention her C.diff diagnosis nor any

limitations caused by her C.diff symptoms. In an opening statement lasting two pages of the

hearing transcript, Jankowski’s representative spent three-fourths of that time elucidating



                                                                                               11
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 12 of 20 PageID: 1063




Jankowski’s severe mental impairments. (Tr. 34-35.) The little time given to physical

impairments were consumed only with a discussion of Jankowski’s migraines, chronic pain and

arthritis. (Tr. 35.) Asked at the hearing about severe physical problems beyond the chronic

pain/arthritis and migraines, Jankowski herself testified only about her “severe anemia.” (Tr. 61.)

At the end of the hearing, the ALJ asked Jankowski’s about a closing statement, to which

counsel responded that Jankowski relied on the opening statement.

        In other words, like the claimant in Suarez, there is little in the medical record to which

the ALJ could have referred in considering any functional limitations associated with

Jankowski’s C.diff diagnosis, and Jankowski provided no testimony indicating there were any

functional limitations.

       The Regulations are clear: claimants

               have to prove to [the Social Security Administration] that you are
               blind or disabled. You must inform us about or submit all evidence
               known to you that relates to whether or not you are blind or
               disabled. . . . [The SSA] will consider only impairment(s) you say
               you have or about which we receive evidence.

20 C.F.R. § 404.1512. Jankowski provided the ALJ with a medical record that included a

diagnosis of C.diff, but that medical record was otherwise silent on any limitations associated

with this diagnosis. During the relevant period, there is no evidence Jankowski reported C.diff

symptoms or was prescribed any C.diff medications. At the December 10, 2014, examination by

Ende, Jankowski specifically denied experiencing diarrhea, constipation, nausea, abdominal

pain, loss of bowel control or bloody stool. (Tr. 266.) The Suarez court affirmed the ALJ’s

decision citing a District of Delaware judge sitting in similar circumstances who stated, “the

Court cannot remand the ALJ’s decision based on the failure to confront evidence that does not




                                                                                                12
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 13 of 20 PageID: 1064




exist.” Suarez, 996 F. Supp. 2d at 333 (quoting Neff v. Astrue, 875 F. Supp. 2d 411, 423 (D. Del.

2012)). The same result is required here.

       B. Step Two: Nonpsychiatric Conditions

       Jankowski argues the ALJ further erred in step two by failing to recognize Jankowski’s

other nonpsychiatric conditions were severe, maintaining that step two’s de minimis screening

function described by Newell requires that finding an impairment to be severe needs only a

determination that this impairment represent “a slight abnormality.” (ECF No. 10 at 15 (citing

Newell, 347 F.3d at 546 and quoting SSR 85-28).) Jankowski maintains the medical record

evidences that her physical conditions are more than a slight abnormality. (Id.) Specifically,

Jankowski contends the record is “replete with diagnosis and limitations due to Plaintiff’s . . .

severe and chronic migraines, intestinal infections, Anemia with Iron Deficiencies, low back

pain, and chronic pain in her neck and shoulders.” (Id.)

       The Commissioner cites Rutherford v. Barnhart for the proposition that, even if the ALJ

erred at step two by determining that Jankowski’s nonmedical impairments were nonsevere, this

error is harmless because the ALJ did find at least one severe impairment—Jankowski’s

“affective disorders, major depressive disorders, and generalized anxiety disorder.” (ECF No. 14

at 11 (citing Rutherford, 399 F.3d 546, 553 (3d Cir. 2005); see also Tr. 15.) The Commissioner

argues the step two determination is merely a threshold issue and as long as the ALJ found

severe impairments, as the ALJ did here, the ALJ’s analysis proceeds past step two and therefore

any error is harmless. The Court agrees.

       The Regulations require an ALJ to determine at step two the severity of any medical

impairments and only a finding of no severe impairments ends the inquiry at step two into a

claimant’s claim. 20 C.F.R. § 404.1520(a)(4)(ii). A finding that any impairment is severe causes



                                                                                              13
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 14 of 20 PageID: 1065




the ALJ’s claim analysis to continue on to step three, where impairments are analyzed to

determine whether they meet the SSA’s listings of recognized disabilities. See Salles v. Comm’r

of Soc. Sec., 229 F. App’x 140, 145 (3d Cir. 2007) (stating that “Because the ALJ found in

[claimant’s] favor at Step Two, even if [the ALJ] had erroneously concluded that some of her

other impairments were non-severe, any error was harmless.”). Accordingly, the ALJ’s

determination that Jankowski’s nonpsychiatric impairments were not severe is harmless error if

only because the ALJ determined Jankowski’s psychiatric impairments were severe.

       However, even had the ALJ not determined the psychiatric impairments were severe, the

Court still would affirm the ALJ’s decision.

       Jankowski relies on diagnoses of migraines, intestinal infections, anemia and skeletal

pain to argue that these nonpsychiatric impairments, when combined, merit a finding of severe as

defined by the Regulations. This was the only argument raised by Jankowski’s counsel at the

hearing regarding the nonpsychiatric impairments. (Tr. 35-36.)

       The Regulations are clear that diagnoses are insufficient for establishing a severe

impairment when not accompanied by evidence that these impairments “significantly limit[]

your physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). The record

does not support a determination that Jankowski’s nonpsychiatric impairments, either

individually or in concert, significantly limited her physical ability to do basic work activities

during the relevant August-December 2014 period. As discussed above, in that period Jankowski

was seen by her treating physician. At a December 2, 2014 visit, Jankowski denied sleep

problems, fatigue, weakness, abdominal pain, limited joint mobility; muscle pain, neck pain,

back pain, difficulty walking, trouble reaching above her head, and difficulty rising from a sitting

position without assistance. (Tr. 273.) In short, Jankowski’s musculoskeletal inspection was



                                                                                                 14
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 15 of 20 PageID: 1066




normal aside from a closed fracture of a rib or ribs from a recent fall, and Ende noted she

appeared “well developed” and “well nourished.” (Tr. 274.)

       In a follow-up exam on December 10, 2014, Jankowski again denied any sleep problems,

fatigue, weakness, abdominal pain, limited joint mobility; muscle pain, neck pain, back pain,

difficulty walking, trouble reaching above her head, and difficulty rising from a sitting position

without assistance. (Tr. 266.) Ende again noted that Jankowski appeared “well developed” and

“well nourished.” (Tr. 267.)

       The ALJ determined that because Jankowski’s earnings record showed that she had

acquired sufficient quarters of coverage to remain insured only through December 31, 2014, it

was Jankowski’s burden to establish disability on or before that date in order to be entitled to a

period of disability and disability insurance benefits. (Tr. 13; see also 42 U.S.C. §§ 416(i),

423(a)(1), (c)(1); 20 CFR §§ 404.101, 404.131.)

       However, in addition to Jankowski’s medical record for the relevant August–December

2014 period, the ALJ noted that during an October 2013 examination, Jankowski denied

musculoskeletal defect such as joint pain and tenderness. (Tr. 15 (citing Tr. 282).) At this exam,

the last in the record before the 2014 visits, Jankowski also denied limited joint mobility, joint

pain, muscle pain, stiffness, tenderness, neck pain, back pain, difficulty walking, trouble

reaching above her head, and difficulty rising from a sitting position without assistance. (Tr.

282.) The ALJ further determined that Jankowski’s physical evaluations from February 2015 to

June 2015 were similarly unremarkable. (Tr. 15 (citing Tr. 246, 251, 260.)) A look at the medical

record, for example, shows that in the June 2015 visit, Ende again observed Jankowski to be

“well developed” and “well nourished,” with “normal bowel sounds,” a “soft and nontender”

abdomen, and a normal musculoskeletal inspection. (Tr. 248.) As a consequence of her review of



                                                                                               15
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 16 of 20 PageID: 1067




this medical record, the ALJ determined the chronic body pain claimed by Jankowski as

justifying disability benefits was “not [a] medically determinable impairment due to a lack of

objective evidence.” (Tr. 15.) It is clear from a review of the medical record the ALJ’s

determinations about Jankowski’s nonpsychiatric impairments is supported by substantial

evidence as contemplated by Biestock v. Berryhill, where the Supreme Court concluded

substantial evidence is “‘more than a mere scintilla’ and means only ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Biestock, 139 S. Ct. 1148,

1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83

L.Ed. 126 (1938)).

       Jankowski takes issue with the ALJ’s dicta that the nonpsychiatric impairments were

nonsevere in part because there was no aggressive treatment recommended or anticipated for

these impairments. (ECF No. 10 at 16.) Jankowski contends the ALJ’s failure to address what

treatment was necessary for a nonsevere impairment to be considered severe invalidates the

ALJ’s determination because an ALJ “must set out a specific factual basis for each finding.”

(ECF No. 10 at 16 (quoting Baerga v. Richardson, 500 F.2d 309, 312 (3d Cir. 1974).)

       Jankowski’s confidence in Baerga is misplaced, if only because the Court there stated:

              While the findings in this case could be improved upon,
              nevertheless, after careful consideration of the record and relating
              it to the examiner’s findings, we conclude that such findings are
              sufficient to satisfy the substantial evidence test.

Baerga, 500 F.2d at 313 (citing United States v. Crescent Amusement Co., 323 U.S. 173, 185, 65

S.Ct. 437, 89 L.Ed. 650 (1944)).

       Jankowski then argues the ALJ’s “aggressive treatment” comments evidence the ALJ’s

improper substitution of her medical opinion for the opinions of Jankowski’s treating physicians.

(ECF No. 10 at 16.) The Court is not persuaded the ALJ’s examination of Jankowski’s medical

                                                                                                16
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 17 of 20 PageID: 1068




record, meaning the history of her impairments, and noting the lack of an aggressive treatment

plan, meaning how her physicians intended to treat her impairments in the future, constitutes the

improper substitution of the ALJ’s medical opinions for those of her treating physicians. Rather,

the Court concludes the ALJ considered the medical evidence in the record from before, during

and after the relevant August-December 2014 period in determining Jankowski’s nonpsychiatric

impairments were nonsevere because the evidence did not reveal any significant limits to her

physical ability to do basic work activities. 20 C.F.R. § 404.1520(c).

       The Court now turns to Jankowski’s appeal of the ALJ’s RFC determination.

       C. Step Four

       Jankowski contends the ALJ “compounded” the alleged step two errors by failing to

include significant physical limitations in step four’s determination of Jankowski’s RFC.

Jankowski’s argument is similarly unavailing.

       An ALJ’s finding “must ‘be accompanied by a clear and satisfactory explication of the

basis on which it rests.’” Buckley v. Astrue, No. 09-5058, 2010 WL 3035746 *9 (D.N.J. Aug. 3,

2010) (quoting Cotter v. Harris, 642 F.2d 700 (3d Cir. 1981)).

       Regarding Jankowski’s RFC, the ALJ found:

               “After careful consideration of the entire record, the undersigned
               finds that, through the date last insured, the claimant had the
               residual functional capacity to perform a full range of work at all
               exertional levels, but with the following nonexertional limitations:
               she can understand and execute simple, routine tasks, and will be
               off task by 10% of the workday to the impairments.

(Tr. 17.) The ALJ stated this conclusion was based on having “considered all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence.” (Id.) The ALJ explained that, “because there are no

severe physical impairments, the undersigned finds no exertional limitations.” (Tr. 19.)

                                                                                              17
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 18 of 20 PageID: 1069




        Jankowski argues the ALJ’s determination that her nonpsychiatric conditions were

nonsevere “is not supported by the evidence of record.” (ECF No. 14 at 15.) Jankowski

maintains the medical record “is replete with diagnosis and limitations” resulting from her

nonpsychiatric impairments. (Id.)

        Again, the record does not support Jankowski’s argument. Consider Jankowski’s

testimony at her hearing. She testified she has regular pain in her shoulders, neck, lower back

and right knee. (Tr. 58). She testified this pain ranks five on a one-to-ten scale, with medication.

(Tr. 59.) She testified this pain is felt “oh, it’s every day.” (Tr. 59.) She testified to having

undergone MRI and CAT scans showing arthritis in her spine. (Tr. 60.) Yet, asked if she had any

documentation of her conditions prior to 2014, she admitted she did not. (Tr. 60.) And, in the

medical examinations discussed above, Jankowski frequently denied joint or other muscoskeletal

pain.

        The other physical problem she identified at the 2018 hearing was anemia, which

Jankowski testified had been treated by “a few transfusions and, infusions and transfusions.” (Tr.

61.) However, she admitted it was “probably two years” since she had undergone any such

treatments because she had instead been taking B12. (Tr. 61.) Asked how the anemia affected

her, Jankowski testified to be “absolutely exhausted,” however, she admitted she didn’t know if

this was because of her physical or her psychiatric impairments. (Tr. 61.)

        The Regulations require an ALJ to give significant consideration to a claimant’s

subjective testimony of the inability to perform even light or sedentary work, but only when that

testimony is supported by competent medical evidence. An ALJ may discount a claimant’s

subjective complaints if they are inconsistent with the evidence of record. 20 CFR

§ 404.1529(a); Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir. 1999). Therefore,



                                                                                                 18
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 19 of 20 PageID: 1070




an ALJ is to consider a claimant’s statements about the intensity, persistence, and limiting effects

of symptoms, but will evaluate those statements “in relation to the objective medical evidence

and other evidence,” in reaching a conclusion as to whether a claimant is disabled. 20 CFR

§ 404.1529(c)(4).

       In the matter before the bar, Jankowski didn’t testify about any physical limitations

associated with her nonpsychiatric impairments. She testified about feeling pain and exhaustion,

but not about how those symptoms limited her physical ability to work. And, as the ALJ

documented, the medical record for the relevant August-December 2014 period does not support

conclusions about physical limitations. The ALJ stated:

               In October 2013, the claimant denied muscoskeletal defect such as
               joint pain and tenderness. In December 2014, Theodore Ende,
               M.D. observed that the claimant was well developed and in no
               acute distress. In addition, Dr. Ende reported normal muscoskeletal
               function. Moreover, despite the claimant’s complaint of neck and
               shoulder pain, Dr. Ende noted that the claimant ambulated
               normally and displayed little evidence of tenderness throughout the
               body.

(Tr. 15.) This Court declines to re-weigh this evidence. See Monsour Med. Ctr. v. Heckler, 806

F.2d 1185, 1190-91 (3d Cir. 1986) (holding, on appeal, a district court cannot re-weight the

evidence but must affirm if the Commissioner’s decision is supported by substantial evidence).

       Jankowski bears the burden of proof for steps one, two, and four. Sykes v. Apfel, 228 F.3d

259, 263 (3d Cir. 2000). At step four, Jankowski must prove whether she retains the RFC to

perform her past relevant work. See 20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f); see

also Bowen, 482 U.S. at 141. The ALJ determined “physical evaluations during, before and after

the adjudicative period revealed overall normal findings and not acute distress.” (Tr. 15.) In

short, in considering Jankowski’s subjective symptoms for the RFC determination, the ALJ’s

conclusion that Jankowski failed to carry her burden of showing that her nonpsychiatric

                                                                                                 19
Case 3:19-cv-16424-BRM Document 16 Filed 09/30/20 Page 20 of 20 PageID: 1071




impairments would prevent her from working was supported by substantial evidence. It is clear

the ALJ considered all evidence before her, weighed the credibility of the evidence, and

appropriately explained in detail her reasoning for her conclusions. See Plummer, 186 F.3d at

429; Cotter, 642 F.2d at 705. As such, the ALJ’s determination of Jankowski’s RFC was

supported by substantial evidence, and the ALJ’s decision is therefore AFFIRMED.

   V.      CONCLUSION

        For the reasons set forth above, the Court AFFIRMS the decision of the ALJ and the

matter is closed.


Date: September 30, 2020                          /s/ Brian R. Martinotti
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE




                                                                                          20
